Title: To Thomas Jefferson from David Austin, 25 August 1801
From: Austin, David
To: Jefferson, Thomas


Respected Sir.
Washington Augt. 25th. 1801.
Fully pursuaded of your natural benevolence, & having no cause to doubt of your readiness to put forth your hand to any enterprize that promises well to the interest of the nation, & of mankind; & knowing that evidence of the truth of the things I have offered to you, & may offer, arrises from an accurate regard to the tendency of the measures suggested, & also to the counter effect of counter proceedings; you will not deem it unpardonable in me, that I take the liberty of recalling your attention to things happening.
The neglect of the matter of the proclamation, previous to the 4th. of July last, hath left the Executive, without object & without nerve. The waters are unsetled, & the winds blow from every quarter.
Failing to give opportunity for the principles of Universal pacification to open their design upon the European theatre; all the smoke respecting the Mission existing, took occasion to rise.—
Giving way to very illegitimate address, in the matter of New Haven, the President became involved in discussions, needless, on the ground of former recommendation. This paragraph needs explications not proper to be placed on paper. (Matters very plausible may be represented on paper from abroad, & enforced by considerations irresistable, which, however, have not the peace & ho- of the Executive, nor the good of the Nation for their main spring.)—Untoutched, the State of Connect: would have yielded its whole revenue to Executive emolument. The means of revolution pressed, there, amount but to a pressure against the object the Executive would promote.
The matter of the Barbary powers, is as a broken cake. The forces the President hath passed by, will yet be needful to place this matter upon its proper footing.
In respect to the place of Rufus King, & the equitable adjustment of our National concerns with that power; it is enough to say; fair as the face of things may appear; there is an Engine playing, that means to take advantage of existing turmoil.—
The President relies too much upon the force of Republican principles. They form an excellent drumhead; but the design of the Drummer is, but to beat himself into National employt. & pay.
The President feels too high an obligation towards these Drummers. They demand higher pay, than their sound is worth. The same principles continued would rock the Ship forever, & give no peace to the Helmsman, nor quiet to the Crew. The President must walk his own quarter deck, & with the Ship’s trumpet keep the men in their places. The severity of a Ship’s discipline is but a Copy for the National Mariner! Speak with kindness & indulgence to the Boatswain’s Mate, & he will but insult you the more!
The fact is the President, whether he knows it or not, is born at the opening of a new state of things. He is cast forth upon the waters, & every wind takes the liberty to assail his bark. You have Sir a task, that needs powers of more than usual strength. National force is stormed down, or discharged. Nought but Mental powers & personal prowess remains. You have to sail upon the waters of the people. Their tumultuous passions, wishes & objects form the waves. To split these waves to advantage, & to disperse the storm requires good Nautical abilities.
The President needs a Compass whose needle is untoutched by the unhallowed fires of the present moment. The Executive is surrounded by these fires. Many have their censers, ready to receive fire from the National Altar; & they are ready to enkindle the fire & to make it blaze, still more & more, no way to the honor, or emolument of the Chief Minister, in the National sanctuary.
Suffer me to hint at a few things, already past. In the first place; at whose solicitation, did the President depart from the principles of the Inaugural Speech? How elegantly, might the Chief Pilot, have moved off “Wing & Wing” to the pointings of his own Compass, had no intruding Mariner been suffered to bejostle the Pilot from his station!
Secondly: Would not a little recollection of the circumstances of the Election have been highly useful in the maintenance of the doctrine of “Wing & Wing?”—
Thirdly, Would it not be policy to preserve the existance of such national energies, as the state of things placed in the hands of the Commander in Chief?—

Fourthly; Hath the Chief Mariner, consented to alter his course to oblige himself, or to oblige others?
Fifthly, If the roarings of a tumultuous sea, to the ear of the Pilot, became intollerable; where was the speaking trumpet, & the prerogative of the Admiral at the time?—
Sixtly If the sails of the National Ship, by their flapping about, augur too great negligence; will it not be useful, that the sails be sheeted to their tasks, with a heavier hand, in time to come?—This may be done in the stile & manner of the opening speech at the next session of Congress.—
I know the President will receive this communication with the sentiments, to wh. it may be entitled; & at once believe, that the words of one speaking the truth, in soberness, in the ears of his Prince, are of higher worth, than the words of those who flatter, but to destroy.—
From motives of delicacy the signature is waved, if the Communication, be worth a recollection, the Prest. will not be at a loss for a supposition, as to the quarter from whence it comes.—
The winds will blow, both in Europe & America, until the American Ship catches & carries off that breeze appointed of God, to shew to the Nations the course of permanent peace.—
P.S. I have become permanent, in the City, & shall have no objection to dine with the Prest: when he comes to Town: & if, as Joseph in the house of Pharaoh, I may be instrumental, in increasing the Corn of the land; there will be no loss on the whole.
